Citation Nr: 1735290	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service-connected lumbosacral strain.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from May 1979 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision (mailed in August 2012) of the U.S. Department of Veterans Affairs Regional Office (RO) in Portland, Oregon.  The decision denied service connection for a cervical spine condition.  The Veteran timely appealed the decision with a Notice of Disagreement received by VA in September 2012.  The appeal was perfected with a filing of a Substantive Appeal in April 2013.

The Veteran testified before a Decision Review Officer (DRO) at an October 2009 conference at the RO.  A report summarizing the discussion from the DRO conference was associated with the claims file and reviewed.

The issues on appeal have been rephrased to better reflect the state of the record.

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's lumbosacral strain, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The claim of service connection for a cervical spine condition was denied in a final May 2008 decision by the RO; although the Veteran filed a timely Notice of Disagreement in September 2008, new and material evidence was not received within sixty days from the mailing of the February 2010 Statement of the Case.  The Veteran has since submitted new and material evidence with respect to the claim of service connection for a cervical spine disability, to include as secondary to the Veteran's lumbosacral strain.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for a cervical spine condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the May 2008 rating decision, new and material evidence was received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received, and as such the petition to reopen the claim of entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's lumbosacral strain, is granted.  The reason for this decision follows.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the petition to reopen the claim of entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's lumbosacral strain, is granted, a discussion on the Board's compliance with VA's duties on this issue is moot.

As such, the Board will proceed to the merits of this appeal.

II.  New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (sitting that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in May 2008 that denied the Veteran's claim of service connection for a cervical spine condition.  The Veteran timely appealed the decision with a Notice of Disagreement received by VA in September 2008.  The RO issued a Statement of the Case in February 2010 that denied the Veteran's claim of service connection for a cervical spine condition.  The RO found that the evidence did not show that the Veteran's condition occurred in service, was caused by service, or was aggravated by service.  The evidence of record at the time of the February 2010 denial included  the Veteran's service treatment records, the October 2009 DRO conference report, VA treatment records, and private treatment records.  The RO noted that the Veteran's service treatment records do not confirm any complaints of, treatment for, or diagnosis of a cervical spine condition, and that the medical evidence received did not show an onset of any neck condition within a reasonable time after service.  Although private treatment records showed that the Veteran underwent a cervical spine discectomy and fusion in August 2007, they do not show any relationship between the Veteran's cervical spine disability and any injury or disease that occurred in service.  The Veteran was notified of his appellate rights but did not file a Substantive Appeal or provide new evidence concerning the leg spasms claim until more than sixty days after the February 2010 Statement of the Case.  Therefore, the May 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b).

Since the last denial, a VA examiner in March 2015 indicated that image studies of the Veteran's cervical spine had been performed and that the result documented is arthritis (degenerative joint disease).  03/05/2015, VBMS entry, C&P Examination (DBQ MUSC Neck (cervical spine)), at 6.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  the existence of a present disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for a cervical spine disability, to include as secondary to the Veteran's lumbosacral strain, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's lumbosacral strain, is granted.


REMAND

Additional development is required before the Board can adjudicate the issue of entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service-connected lumbosacral strain

I.  Direct Service Connection

VA medical records reflect symptoms in the Veteran's cervical spine and a cervical spine disability.  As noted above, the March 2015 VA examiner indicated that image studies of the Veteran's cervical spine had been performed and that the result documented is arthritis (degenerative joint disease).  03/05/2015, VBMS entry, C&P Examination (DBQ MUSC Neck (cervical spine)), at 6.  Moreover, a February 2015 VA radiology report indicates that the Veteran's cervical spine exhibits prominent anterior osteophytosis.  01/26/2017, VBMS entry, CAPRI, at 12.  Furthermore, a June 2016 VA magnetic resonance imaging (MRI) session revealed cervical spondylosis.  01/26/2017, VBMS entry, Medical Treatment Record - Government Facility, at 4.  In addition to VA records, private medical records note that the Veteran exhibited degenerative changes in his cervical spine, cervical radiculopathy, cervical spondylosis, and mild degenerative disc disease in the cervical spine.  09/16/2008, VBMS entry, Medical Treatment Record - Non-Government Facility, at 11, 14, 26, 28.  He underwent an anterior cervical discectomy and fusion surgery in August 2007.  Id. at 14.

At the October 2009 DRO conference, the Veteran contended that he injured his cervical spine during his in-service training as a combat engineer at Fort Leonard Wood, Missouri, in 1979.  10/28/2009, VBMS entry, Hearing Testimony, at 1.  In his March 2015 Substantive Appeal, he indicated that as a combat engineer and bridge crewman, he engaged in heavy lifting and digging, slept in inclement weather, and traversed through mud and treacherous terrain, thus negatively affecting his back.  01/08/2016, VBMS entry, VA 9 Appeal to Board of Appeals, at 2.

While the evidence is insufficient to grant a claim of service connection for a cervical spine disability, competent evidence of arthritis (degenerative joint disease), anterior osteophytosis, cervical spondylosis, and symptoms observed before and after his August 2007 surgery, coupled with his credible claims of in-service heavy lifting and treacherous terrain traversal, do indicate a possible relationship such that VA should provide an opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Accordingly, the Board finds that an addendum to the March 2015 VA examination is necessary to address the Veteran's cervical spine symptoms and to opine on whether any cervical spine disability is related to his military service.

II.  Service Connection Secondary to Lumbosacral Strain

The March 2015 VA examiner reviewed the Veteran's service treatment records, separation examination, and VA treatment records to determine whether the Veteran's cervical spine condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of lumbosacral strain.  03/05/2015, VBMS entry, C&P Examination (DBQ MUSC Neck (cervical spine)), at 1-2.  The VA examiner concluded that the Veteran's cervical spine condition is "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition [lumbosacral strain]."  03/05/2015, VBMS entry, C&P Examination (DBQ Medical Opinion), at 2.  The VA examiner reasoned that no evidence was found of an ongoing cervical spine issue in VA medical records.  Id.  The examiner also reasoned that although there is evidence of a cervical fusion, it is "very unlikely" that the cervical fusion is related to his lumbosacral strain because cervical radiculopathy and lumbosacral strain are two separate clinical entities with no causal relationship.  Id.

The Board notes that the March 2015 VA examination is inadequate because of examiner error and an inadequate opinion.

The VA examiner erred in three instances: the examiner employed an incorrect standard of review, failed to address whether the Veteran's cervical spine disability had been aggravated by his lumbosacral strain, and provided an inconsistent diagnosis with respect to the Veteran's cervical spine disability.  With respect to employing an incorrect standard of review, the VA examiner opined that the Veteran's cervical spine condition is "less likely than not (less than 50% probability) proximately due to or the result of" his lumbosacral strain.  Id. (emphasis added.)  With respect to failing to address the question of aggravation, the VA examiner's use of "proximately due to or the result of" language, id., is inadequate to address aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that the Board erred in relying on an examiner's finding of a Veteran's nonservice-connected disorder being "not related to" a service-connected disorder to conclude that the former was not aggravated by the latter).  With respect providing an inconsistent opinion, one section of the VA examination report indicates that the Veteran has had intervertebral disc syndrome since 2006, but another section of the report marks "No" to the question asking if the Veteran has intervertebral disc syndrome.  03/05/2015, VBMS entry, C&P Examination (DBQ MUSC Neck (cervical spine)), at 1-2, 6.
 
In addition to examiner error, the Board finds that the March 2015 VA examiner's opinion is inadequate.  As noted above, the VA examiner's opinion is based on a review of the Veteran's service treatment records, separation examination, and VA treatment records only.  Id. at 1.  Based on those records, the VA examiner indicated that no evidence was found of an ongoing cervical spine issue in VA medical records.  03/05/2015, VBMS entry, C&P Examination (DBQ Medical Opinion), at 2.  However, several VA medical records from 2011 do indicate that the Veteran complained of ongoing pain in the neck and upper back.  07/30/2012, Virtual VA entry, CAPRI Portland, at 101, 113-14, 149 (in April, May, and July 2011, the Veteran reported ongoing problems with neck and back pain); 03/01/2011, VBMS entry, Medical Treatment Record - Government Facility (Portland (11/2/05-3/1/11) (in February 2011, the Veteran complained of chronic pain in the upper and lower back).  Moreover, not only did the VA examiner fail to consider relevant evidence from the VA medical records she reviewed, but she also did not review other pertinent records associated with the claims file.  First, the VA examiner failed to review lay statements by the Veteran indicating that he injured his cervical spine during his in-service training as a combat engineer at Fort Leonard Wood, Missouri, in 1979, and that as a combat engineer and bridge crewman, he engaged in heavy lifting and digging, slept in inclement weather, and traversed through mud and treacherous terrain, thus negatively affecting his back.  Second, the VA examiner did not consider private medical treatment records from 2006 and 2007 pertaining to the Veteran's August 2007 surgery to treat his cervical radiculopathy.  Although the VA examiner stated that those records were unavailable for review, they are in fact associated with the claims file.

In light of all the reasons listed above, the Board finds that the March 2015 VA examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an addendum is necessary in order for the VA examiner to employ the correct standard of review, address the question of aggravation, provide a consistent diagnosis of the Veteran's cervical spine disability, and consider additional pertinent evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that the Board had erred when it failed to ensure a VA examination was adequate).

III.  Missing Records

In February 1994, the Veteran filed a VA Form 21-4142 authorizing a private osteopathic physician, Dr. M.A., to disclose and release to VA information on his treatment.  03/03/1994, VBMS entry, VA 21-4142 Authorization for Release of Information, at 1.  The Veteran indicated he was treated by Dr. M.A. in May 1993 and January 1994.  Id.  Moreover, the Veteran noted that he submitted medical evidence regarding his cervical spine condition from his private physician, Dr. T.G.  09/16/2008, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.

However, no medical records pertaining to treatment by Dr. M.A. or Dr. T.G. could be located by the Board in the claims file.  Because they pertain to the Veteran's cervical spine condition, medical records from both private physicians would be relevant to the Veteran's claim of entitlement to service connection.  Therefore, efforts should be made to locate treatment records by Dr. M.A. and Dr. T.G.

Additionally, on remand, outstanding, pertinent VA treatment records should be obtained.  The Board notes that the Veteran indicated that he was treated during service in Fort Leonard Wood, Missouri, and after service in Darnell Army Hospital in Fort Hood, Texas.  In June 2012, VA made a formal finding that records for those treatments are unavailable for review.  06/07/2012 VBMS entry, VA Memo, at 1.  Those records were not lost by any fault of the Veteran.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

IV.  Remand Instructions

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from April 2016 to the present and including treatment records from the Veteran's private physicians, Dr. M.A. and Dr. T.G.  If no private treatment records from Dr. M.A. or Dr. T.G. can be located, notify the Veteran that he may submit VA Forms 21-4142 to authorize Dr. M.A., Dr. T.G., or both to disclose and release to VA information on his treatment, and then request those medical records from the private physicians.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then request the VA examiner who conducted the March 2015 VA examination to review the claims file.  If the March 2015 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Are any cervical spine disabilities shown or treated at any time during the claim period (from January 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service?

 b.  Are any cervical spine disabilities shown or treated at any time during the claim period (from January 2011 to the present) at least as likely as not (50 percent or greater probability) caused by his service-connected lumbosacral strain?

 c.  Have any cervical spine disabilities shown or treated at any time during the claim period (from January 2011 to the present) at least as likely as not (50 percent or greater probability) been aggravated by his service-connected lumbosacral strain?  If aggravation is found, provide a baseline level(s) of the cervical spine disability(ies) prior to aggravation.

Consider all lay and medical evidence, including the Veteran's conceded assertions that he injured his cervical spine during his in-service training as a combat engineer at Fort Leonard Wood, Missouri, in 1979, and that as a combat engineer and bridge crewman, he engaged in heavy lifting and digging, slept in inclement weather, and traversed through mud and treacherous terrain, thus negatively affecting his back.

Moreover, consider all VA treatment records, including the February 2015 VA radiology report (indicating prominent anterior osteophytosis), the June 2016 MRI session (revealing cervical spondylosis), the Veteran's complaint to VA in February 2011 of chronic pain in the upper and lower back, and the Veteran's April, May, and July 2011 reports to VA of ongoing problems with neck and back pain).  When considering the March 2015 VA examination, provide a clarification as to whether the Veteran has intervertebral disc syndrome, arthritis (degenerative joint disease), or other cervical spine disabilities.

Consider also all private treatment records, including private medical treatment records from 2006 and 2007 pertaining to the Veteran's August 2007 surgery to treat his cervical radiculopathy.  If associated with the claims file, consider also treatment records from the Veteran's private physicians, Dr. M.A. and Dr. T.G.

The examiner is asked to employ the "at least as likely as not (50 percent or greater probability)" standard of review.  Opinions employing "less likely than not" or "is not as least as likely as not" are insufficient.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


